Action for divorce and alimony commenced in the Common Pleas of Lucas county by Florence M. Goodkind against Seymour M. Goodkind. The parties are hereinafter referred to as plaintiff and defendant as they appeared in the trial court.
Petition was filed in the Common Pleas April 14, 1923, and on the same day a paper, purporting to be a summons in divorce, was served on. defendant. Defendant was, at that time, a resident of Miamji, Florida, but happened to be in the City of Toledo on that day.
• Defendant filed a motion to quash the service of. summons, claiming same to be defective and insufficient. Motion was granted’by Common Pleas.
The Court of Appeals reversed the Common Pleas.
Defendant is now asking the Supreme Court to order the Court of Appeals to certify its record, claiming error to the Court of Appeals as follows:
1. The purported summons herein does not “Notify the défendant that he has been sued and «¡just answer at a time stated therein, or the petition will be taken as true and judgment rendered accordingly,” as provided in 11281 GC.
2. It does not command the Sheriff of Lucas county, Ohio, to serve upon the defendant a copy of the petition, at least six weeks before the hearing of the cause as provided in 11983 GC.
3. That 11983 GC. only provides for service upon the defendant when he is a resident of the State.
Defendant also claims that the question presented by this motion is of great public interest. That, as a matter of fact, each county in the State has its own form of ■ summons, used by; the clerks,' in divorce and alimony eases. ' ’ •